DETAILED ACTION                                                Election/Restrictions1.      Applicant’s election without traverse of Group A (claims 2 plus generic claims 1 and 3-6 in the reply filed on 12/7/20 is acknowledged.
                                                  Double Patenting
2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.        Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 13, and 14 of U.S. Patent No. 10154675. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims further call for the at least one aroma component, nutritive additive, and flavor additive to be combined with the dry coffee extract component after said dry coffee extract component has been dried.   It is not seen where the addition of said additives/component after drying of said extract would make for a patentable distinction, and it would have been obvious to one having ordinary skill to have combined said additives/components either before, during, or after drying as a matter of preference.           The instant claims differ from those of U.S. Patent No. 10154675, when including the additive/component, the amounts of soluble coffee product in each of the dry coffee  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 15, and 16 of U.S. Patent No. 8414953. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims further call for the at least one aroma component, nutritive additive, and flavor additive to be combined with the dry coffee extract component after said dry coffee extract component has been dried.  It is not seen where the addition of said additives/component after drying of said extract would make for a patentable distinction, and it would have been obvious to one having ordinary skill to have combined said additives/components either before, during, or after drying as a matter of preference.           The instant claims differ from those of U.S. Patent No. 8414953, when including the additive/component, the amounts of soluble coffee product in each of the dry coffee extract and pulverized coffee component.  However, such determination would have been well within the purview of a skilled artisan, and it would have been further obvious to have attained such amounts as claimed through routine experimentation in determining the desired flavor and solubility of the final product.           The instant claims further call for the pulverized coffee product to have particular mean and median particle sizes.  Such determination would have been fully within the purview of a skilled artisan, and it would have been further obvious to have arrived at same depending on, for example, the desired speed of solubility (increased surface area with greater pulverizing) and mixing ability of said particles with the dry coffee extract.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
March 13, 2021